Citation Nr: 1044286	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
instability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for right heel 
plantar fasciitis.

3.  Entitlement to a compensable evaluation for recurrent urinary 
tract infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 
1979.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Philadelphia, 
Pennsylvania.  During the appeal process the claims folder was 
transferred to the RO in White River Junction, Vermont.  

The Veteran provided testimony at a July 2006 hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
in the claims file.

When this case was previously before the Board) in February 2007 
and August 2009, it was remanded for additional development.  The 
case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent clinical evidence does not show that the 
Veteran's left ankle instability results in marked limitation of 
motion.

2.  The competent clinical evidence does not show that the 
Veteran's right heel plantar fasciitis constitutes a moderate 
foot injury.  

3.  The competent clinical evidence does not show that the 
Veteran's recurrent urinary tract infections result in albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of10 percent for 
left ankle instability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2010).

2.  The criteria for a compensable evaluation for right heel 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2010).

3.  The criteria for a compensable evaluation for recurrent 
urinary tract infections have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7504 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, a VCAA notice letter was issued in April 2004, prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Notice as to the assignment of an effective 
date, and a disability rating, in the event of award of any 
benefit sought, was provided in a March 2007 letter.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

As complete VCAA notice was not provided prior to the initial AOJ 
decision in this matter, such was not compliant with Pelegrini.  
However, the Veteran was not prejudiced in this regard as such 
notice was followed by readjudication in June 2009 and June 2010 
supplemental statements of the case.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records, 
including those identified in the Board's August 2009 remand.  
The Veteran submitted was provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge.  All development requested in the Board's 
August 2009 remand has been completed.

The appellant was afforded VA medical examinations in May 2004 
and February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file or medical records, and the results of laboratory 
studies and physical examinations.  They consider all of the 
pertinent evidence of record, and the statements of the Veteran.  
Additionally, clinical findings which are pertinent to the 
criteria applicable for rating the disabilities on appeal were 
provided.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Increased Evaluations 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Veteran was provided VA examinations of the claimed 
disabilities in April 2009.  As explained in detail in the 
Board's August 2009 remand, certain aspects of the reports render 
them inadequate for rating purposes and not in compliance with 
the Board's February 2007 remand.  As a result, the Board will 
not address these reports.  

In light of the inadequacies of the April 2009 VA examinations, 
the Veteran was again examined in February 2010.  The Board 
addresses these reports below.

The Veteran's claim for increased ratings for the disabilities at 
issue was received on December 11, 2003.  As such, the rating 
period on appeal is from December 10, 2002.  38 C.F.R. § 3.400 
(2010).

Left Ankle Instability

The Veteran's left ankle instability is evaluated as limitation 
of motion, under Diagnostic Code 5271.  Moderate limitation of 
motion warrants a 10 percent evaluation, while marked limitation 
of motion warrants a 20 percent evaluation.  Diagnostic Code 
5271.  Normal range of motion for the ankle is dorsiflexion from 
zero to 20 degrees, and plantar flexion from zero to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2010).

Outpatient treatment reports show the Veteran complained of left 
ankle during the appeal period.  A June 2003 VA report of X-ray 
examination of the left ankle noted as medical history that the 
Veteran had chronic left ankle pain.  X-ray imaging was 
interpreted as showing a minimal amount of irregularity of the 
medial malleolus.  There was no acute abnormality, and the bony 
structures were otherwise unremarkable.  A June 2003 VA progress 
note indicated that a prescription was continued for Naproxen, as 
needed, and that the Veteran continued to wear a brace on the 
left ankle.  On VA outpatient treatment in August 2004, it was 
noted that the Veteran had intermittent left ankle pain.  She 
reported that she normally wore a brace with supports, and that 
she frequently fell due to "tripping over the left ankle."  
Physical examination revealed normal left ankle range of motion 
with no tenderness, joint effusion, swelling or edema.  A VA 
clinical summary dated in April 2009 noted that the Veteran 
complained that her ankle "gives out at times."  She reported 
that she always wore an over-the-counter ankle brace on the left 
side.  She stated that the ankle locked and snapped.  She also 
reported that she took Naprosyn, but that it did little to help 
the pain.  The pain was described as constant, and was rated as 4 
or 5/10.  She indicated that, on flare-ups, the pain was 9/10, 
that this lasted for 5 to 10 minutes, and that the frequency 
depended on her activity.  She also complained of weakness, 
stiffness, swelling and warmth.  She reported that she had fallen 
due to weakness in the ankle.  Physical examination revealed very 
mild deformity distal to the left lateral malleolus.  The drawer 
sign was mildly positive on the left ankle, and she had weak 
eversion.  Her inversion was full.  Flexion and extension were 
full.

The report of a May 2004 VA examination provides that the 
examiner thoroughly reviewed the Veteran's medical records, and 
sets forth the relevant medical history and the Veteran's current 
complaints.  The Veteran complained of occasional left ankle 
pain.  It was noted that her pain, including of the left ankle, 
was not appropriately relieved by Naprosyn, and that she had been 
subsequently started on oxycodine, which she used on an 
infrequent basis.  It was reported that there was no weakness, 
stiffness, swelling, heat, redness, instability or giving way of 
the left ankle.  There was no locking, fatigability or lack of 
endurance.  There was no evidence of atrophy.  On physical 
examination, there was an absence of swelling and deformity, with 
dorsiflexion from zero to 20 degrees and plantar flexion from 
zero to 45 degrees.  Heel, toes, tandem and regular gait were all 
normal.  The Veteran could squat and get on and off the 
examination table without restriction.  The pertinent diagnosis 
was left ankle injury.  

The report of a February 2010 VA examination provides that the 
examiner reviewed the Veteran's claims file, medical records and 
CPRS records.  The report sets forth the pertinent medical 
history and the Veteran's complaints.  The Veteran reported 
giving way, instability, pain, weakness, incoordination and 
stiffness.  She had weekly flare-ups of moderate severity that 
lasted for hours.  There were no known precipitating factors.  
They were alleviated by elevation of the foot and use of heat and 
medicines.  Pain and stiffness were the primary factors that 
caused additional limitation of motion or other functional 
impairment during flare-ups.  

On physical examination, the Veteran had tenderness, abnormal 
motion and palpable clicking within the left ankle joint during 
flexion and extension of the foot.  There was no instability, 
tendon abnormality or angulation.  There was no objective 
evidence of pain with active motion.  Dorsiflexion was from zero 
to 10 degrees, and plantar flexion was from zero to 30 degrees.  
There was no objective finding of pain following repetitive 
motion, and no additional limitations after three repetitions of 
range of motion.  The Veteran was noted to be unemployed due to 
inability to find work.  

The diagnosis was degenerative joint disease, left ankle, mild.  
The examiner commented that he had reviewed the claims file and 
April 2009 MRI results, and did the necessary exams to determine 
range of motion and functional limitation.  Based on these 
findings, the examiner stated that current limitation for the 
left ankle would be considered moderate.  The examiner opined 
that it did appear that the current clinical findings supported 
and were proportionate with the Veteran's complaints of pain and 
instability of the left ankle.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 10 percent for left ankle 
instability.  

The Board finds it significant that the Veteran's range of motion 
was full in May 2004.  The Board also finds that the February 
2010 VA opinion, that the Veteran's current limitation for the 
left ankle was moderate, weighs heavily against the Veteran's 
claim.  The opinion was based on current examination results and 
a detailed review of the medical record.  The examiner made 
references in the report to the Veteran's reported symptoms, 
objective range of motion, and functional limitations.  This fact 
is particularly important, in the Board's judgment, as the 
references make a convincing rationale for the examiner's 
subsequent medical opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The Board is aware that the Veteran complains of left ankle pain.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, 
however, the Board finds that the effects of pain reasonably 
shown by the record to be due to the Veteran's service-connected 
left ankle disability are contemplated in the current 10 percent 
disability rating.  The evidence simply does not show that pain, 
due to the service-connected left ankle disability, has caused 
functional loss comparable to the criteria for an increased 
disability rating discussed above.  Significantly, the February 
2010 examination found that there was no objective finding of 
pain following repetitive motion, and no additional limitations 
after three repetitions of range of motion.  38 C.F.R. §§ 4.40, 
4.45; see DeLuca, supra.

Right Heel Plantar Fasciitis

The Veteran's right heel plantar fasciitis is evaluated as a foot 
injury, other, under Diagnostic Code 5284.  A moderate foot 
injury warrants a 10 percent evaluation, while a moderately 
severe foot injury warrants a 20 percent evaluation.  Diagnostic 
Code 5284.

VA outpatient treatment reports show treatment for complaints of 
right foot pain during the appeal period.  

The report of a May 2004 VA examination provides that the 
examiner thoroughly reviewed the Veteran's medical records, and 
sets forth the relevant medical history and the Veteran's current 
complaints.  The Veteran did not have pain in the right foot on 
standing but did complain of pain in the right foot with walking.  
She had been treated with a non-steroidal anti-inflammatory agent 
and occasional oxycodone for pain relief.  She had no history of 
flare-up of joint disease.  She was not using any walking devices 
or corrective shoes.  She had been advised to use shoe inserts in 
the past.  The Veteran came to the examination table walking 
without use of ambulation aids.  Heel, toes, tandem and regular 
gait were all normal.  The Veteran could squat and get on and off 
the examination table without restriction.  On physical 
examination, the Veteran had no tenderness of the right foot or 
right heel.  There was no tenderness on palpation of the Achilles 
tendon or the heel.  The pertinent diagnosis was plantar 
fasciitis.  

The report of a February 2010 VA examination provides that the 
examiner reviewed the Veteran's claims file, medical records and 
CPRS records.  The report sets forth the pertinent medical 
history and the Veteran's complaints.  The Veteran had pain while 
standing, walking and at rest; swelling while walking; stiffness 
while standing and walking; weakness while walking; and lack of 
endurance while walking.  The pain was in the right heel, and the 
stiffness was in the bottom of the heel.  There were flare-ups 
weekly or more often, usually of less than one day's duration.  
They had no precipitating factors and were alleviated by getting 
off her feet.  Pain was the primary factor that caused additional 
limitation of motion or other functional impairment during flare-
ups.  She was able to stand for 15 to 30 minutes, and walk for 1/4 
mile.  

On physical examination, there was no atrophy.  There was 
tenderness to palpation over the center of the heel.  The 
Veteran's gait appeared to have normal heel to toe transition 
pattern with no sign of foot drop or lag.  She did seem to be 
more deliberate and guarded with her steps.  She was able to rise 
up on her heels and toes and could perform a half squat.  

The pertinent diagnosis was right heel spur.  There were no 
effects of the problem on daily activities.  The Veteran stated 
that she might have some limitation in daily activities during 
flare-ups or if she had to stand for long periods of time.  The 
examiner commented that he had reviewed the claims file.  Based 
on the current evaluation, he would consider the degree of 
impairment for the right foot as less than moderate.  The 
examiner had reviewed the April 2009 X-ray findings and found 
them consistent and proportionate with the Veteran's complaint of 
pain in her right heel.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a compensable evaluation for right heel plantar fasciitis.  

The Board finds it significant that on physical examination in 
May 2004, the Veteran had no tenderness on palpation.  The Board 
also finds that the February 2010 VA opinion, that the Veteran's 
current degree of impairment for the right foot was less than 
moderate, weighs heavily against the Veteran's claim.  The 
opinion was based on current examination results and a detailed 
review of the medical record.  The examiner made references in 
the report to the Veteran's reported symptoms and functional 
limitations.  This fact is particularly important, in the Board's 
judgment, as the references make a convincing rationale for the 
examiner's subsequent medical opinion.  See Bloom, supra (the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion").  

The Board is aware that the Veteran complains of right heel pain.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  See 
Falzone, supra.  In this case, however, the Board finds that the 
evidence simply does not show that pain, due to the service-
connected right heel plantar fasciitis, has caused functional 
loss comparable to the criteria for a compensable evaluation 
rating discussed above.  Significantly, the February 2010 VA 
examination found that there was no atrophy of the Veteran's 
right foot, and that the Veteran's service-connected right heel 
plantar fasciitis had no effects on daily activities.  38 C.F.R. 
§§ 4.40, 4.45; see DeLuca, supra.

Recurrent Urinary Tract Infections

The Veteran's urinary tract infections are evaluated as chronic 
pyelonephritis, under Diagnostic Code 7504.  This Diagnostic Code 
instructs that pyelonephritis is to be evaluated as renal 
dysfunction or urinary tract infection, whichever is predominant.  

A 10 percent rating is warranted for a urinary tract infection 
that requires long-term drug therapy, one to two hospitalizations 
per year and/or intermittent intensive management.  38 C.F.R. § 
4.115a.  If there is poor renal function, then it should be rated 
as renal dysfunction.  

A noncompensable rating is warranted for renal dysfunction with 
albumin and casts with history of acute nephritis; or 
hypertension non-compensable under diagnostic code 7101.  A 30 
percent rating is warranted for albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  38 C.F.R. § 4.115a.

Only the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities. 38 C.F.R. §§ 4.14, 4.115a.

Outpatient treatment reports show treatment and complaints of 
urinary incontinence during the appeal period.  

The report of a May 2004 VA examination provides that the 
examiner thoroughly reviewed the Veteran's medical records, and 
sets forth the relevant medical history and the Veteran's current 
complaints.  The Veteran had been diagnosed with stress and urge 
incontinence and used three Depends pads a day.  She had a 
previous cystoscopic procedure done three years earlier at a 
Florida VA Medical Center.  She was presently urinating 15 times 
during the day and 3 times during the night.  An ultrasound of 
the kidney and urinary bladder had been obtained and were 
reported to be normal.  On physical examination, there was no 
loin tenderness noted and there was no evidence of an abnormally 
enlarged urinary bladder by percussion.  
The Veteran had used Detrol in 2001 for 7 months but it caused 
severe headaches.  Between 2001 and 2004, she used incontinence 
napkins and began using pads.  The pertinent diagnosis was stress 
incontinence.  

The report of a February 2010 VA examination provides that the 
examiner reviewed the Veteran's claims file, medical records and 
CPRS records.  The report sets forth the pertinent medical 
history and the Veteran's complaints.  The Veteran's problem was 
urinary incontinence that could occur when changing positions 
from sitting to standing, with associated urgency.  It could also 
happen when running, or she might begin to urinate and was unable 
to control or stop it.  She had daytime frequency of 1 to 2 
hours, and voided 3 times a night.  She had microscopic blood in 
her urine.  She had constant use of an appliance for urinary 
incontinence.  She had no hospitalizations, drainage or other 
treatment for a urinary tract infection during the prior 12 
months.  

The report provided and referred to physical findings of a 
February 2010 VA gynecology examination, and set forth recent lab 
findings.  The diagnosis was mixed urinary incontinence (stress 
and urge) with prior history of recurrent urinary tract 
infections, and chronic hematuria (microscopic).  

The examiner stated that it appeared from the current examination 
that the Veteran was currently free of signs or symptoms of 
urinary tract infection, renal dysfunction, voiding dysfunction 
or obstructed voiding.  She did continue to have evidence of 
blood (hematuria) in the urine and a mixed incontinence which was 
a combination of urge and stress incontinence.  The examiner 
reviewed in detail medical literature pertaining to urinary tract 
infections and urinary incontinence.  He stated that he was 
unable to find any connection, or suggestion thereof, in the 
literature between recurring urinary tract infections and 
development of urinary incontinence.  Based on the current 
examination, the examiner expressed the opinion that the 
Veteran's mixed incontinence was less likely than not caused by 
or a result of the service-connected urinary tract infections.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a compensable evaluation for urinary tract infections.

The foregoing evidence is simply negative for evidence of urinary 
tract infection that requires long-term, drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  Thus, a compensable evaluation is not warranted on 
the basis of urinary tract infections.  38 C.F.R. § 4.115a.  

Similarly, there is simply no evidence of renal dysfunction with 
albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  In this 
regard, during the February 2010 VA gynecological examination the 
Veteran's blood pressure was 144/80 with a repeat reading of 
121/77.  Thus, a compensable evaluation is not warranted under 38 
C.F.R. § 4.115a.

Further, the February 2010 VA examination report makes it clear 
that the Veteran's mixed urinary incontinence was unrelated to 
her service-connected urinary tract infections.  The Board finds 
that this medical opinion constitutes probative evidence against 
the Veteran's claim, as it was supported by a review of the 
medical record and a discussion of medical literature.  See 
Bloom, supra.  



Extraschedular Evaluations

With respect to extraschedular evaluations, 38 C.F.R. § 
3.321(b)(1) (2010) provides that ratings are to be based as far 
as practicable upon the average impairment of earning capacity.  
However, in those exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation can be provided commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  Initially, there must be a 
comparison between the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for a given disability.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  
However, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms" (including marked interference with employment and 
frequent periods of hospitalization).  If so, then the case must 
be referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the completion of the third 
step - a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the schedular rating criteria are inadequate to rate 
the Veteran's left ankle instability, right heel plantar 
fasciitis, or recurrent urinary tract infections.  There is no 
suggestion that the rating criteria do not reasonably describe 
the claimant's disability levels and symptomatologies.  There has 
been no demonstration of exceptional or unusual disability 
pictures, to include marked interference with employment or 
frequent periods of hospitalization, so as to render impractical 
the application of the regular schedular standards.  Therefore, 
the Veteran's disability pictures are contemplated by the rating 
schedule, the assigned evaluations are therefore adequate, and no 
referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an evaluation in excess of 10 percent for left ankle 
instability, a compensable evaluation for right heel plantar 
fasciitis, or a compensable evaluation for recurrent urinary 
tract infections.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent left ankle instability is 
denied.

A compensable evaluation for right heel plantar fasciitis is 
denied.

A compensable evaluation for recurrent urinary tract infections 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


